                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

MARGARITO CASTAÑON NAVA, et al.                      )
                                                     )
               Plaintiffs,                           )
                                                     )
               v.                                    )       Case No. 18 C 3757
                                                     )
DEPARTMENT OF HOMELAND                               )       Judge Rebecca R. Pallmeyer
SECURITY, et al.,                                    )
                                                     )
               Defendants.                           )

                             MEMORANDUM OPINION AND ORDER

       Five Individual Plaintiffs (Margarito Castañon Nava, John Doe, Miguel Cortes Torres,

Guillermo Hernandez Hernandez, and Erick Rivera Sales) and two Organizational Plaintiffs (the

Illinois Coalition for Immigrant and Refugee Rights and Organized Communities Against

Deportations) filed this putative class action to ensure that Defendant U.S. Immigration and

Customs Enforcement (ICE) "complies with its clear statutory obligations under 8

U.S.C. § 1357(a)(2) when conducting warrantless arrests."        (Second Am. Compl. [58] ¶ 1.) 1

Plaintiffs Nava, Hernandez, and Sales also seek, on behalf of a proposed sub-class, to ensure

that ICE complies with the Fourth Amendment when making traffic stops. Before the court is

Defendants' motion to dismiss the Second Amended Complaint for lack of jurisdiction or, in the

alternative, for failure to state a claim. For the following reasons, Defendants' motion is denied.

                                         BACKGROUND

       The court takes the following facts from the allegations in Plaintiffs' Second Amended


       1
               In addition to ICE, Defendants are the U.S. Department of Homeland Security
(DHS), Acting DHS Secretary Kevin McAleenan, Acting ICE Director Ronald D. Vitiello, and Field
Office Director of the ICE Chicago Field Office Ricardo Wong. (On April 11, 2019, pursuant to
Federal Rule of Civil Procedure 25(d), Plaintiffs substituted Acting DHS Secretary McAleenan for
former DHS Secretary Kirstjen Nielsen. (See Pls.' Opp. to Defs.' Mot. to Dismiss ("Pls.' Opp.")
[74], 1 n.1.) On December 18, 2018, pursuant to Federal Rule of Civil Procedure 25(d), Plaintiffs
substituted Acting ICE Director Vitiello for former Acting ICE Director Thomas D. Homan. (See
Second Am. Compl. n.1.).)
Complaint.

         Defendant DHS is responsible for enforcing federal laws governing border control,

customs, trade, and immigration. (Second Am. Compl. ¶ 24.) Defendant ICE is the component

of DHS charged with enforcing federal immigration law. (Id. ¶ 25.) Under the Immigration and

Nationality Act (INA), immigration officials may conduct warrantless arrests, but only if the officials

have "reason to believe" that the potential arrestee (1) "is in the United States in violation of [an

immigration] law or regulation" and (2) "is likely to escape before a warrant can be obtained for

his arrest." 8 U.S.C. § 1357(a)(2). Courts equate "reason to believe" under the INA with probable

cause.    See, e.g., United States v. Cantu, 519 F.2d 494, 496 (7th Cir. 1975); Moreno v.

Napolitano, 213 F. Supp. 3d 999, 1007 (N.D. Ill. 2016) ("[T]he phrase 'reason to believe'

in § 1357(a)(2) requires the equivalent of probable cause, see Cantu, 519 F.2d at 496, which in

turn requires a particularized inquiry.").

         Plaintiffs allege that "[i]n recent months, ICE has been conducting indiscriminate, large-

scale immigration sweeps, principally targeting states and localities that have adopted so-called

'sanctuary laws,' which limit state and local participation in civil immigration enforcement."

(Second Am. Compl. ¶ 29.) This lawsuit arises from a large-scale ICE enforcement action that

occurred in the Chicago area during a week-long period in May 2018. (Id. ¶ 32.) Plaintiffs allege

that ICE arrested 156 people during that time. (Id.) They further allege that by ICE's own account,

106 of the arrests were "at-large collateral arrests"—meaning "arrests of individuals for whom ICE

lack[ed] an arrest warrant." (Id. ¶¶ 4, 32 (internal quotation marks omitted).) According to the

Second Amended Complaint, the collateral arrests included those of the Individual Plaintiffs in

this action, all of whom have lived in the Chicago area for at least four and as many as thirty years.

(See id. ¶¶ 5, 8, 17-21.) Plaintiffs allege that ICE arrested and detained each Individual Plaintiff

"without a warrant or an individualized determination that he is a flight risk," in violation of 8

U.S.C. § 1357(a)(2). (Id. ¶¶ 17-21.) They allege, further, that ICE's actions reflect a widespread

policy and practice of violating the INA in this manner.

                                                  2
       In Count I of the Second Amended Complaint, Plaintiffs assert a claim for violations of the

Administrative Procedure Act (APA), 5 U.S.C. §§ 101-913, which governs the conduct of federal

administrative agencies. Specifically, Plaintiffs allege that "ICE's policy and practice of making

warrantless arrests without the required individualized flight risk analysis is 'final agency action'

that is 'arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.'"

(Second Am. Compl. ¶ 97 (quoting 5 U.S.C. §§ 704, 706(2)(A)). Plaintiffs also allege that the

same policy and practice is "'final agency action' that is 'in excess of statutory jurisdiction,

authority, or limitations' under § 1357(a)(2)." (Second Am. Compl. ¶ 98 (quoting 5 U.S.C. §§ 704,

706(2)(C)).)

       In addition to their APA claim, Plaintiffs assert a claim under the Fourth Amendment of the

U.S. Constitution. (See Second Am. Compl., Count II.) This claim is based on ICE's traffic stops

of four Individual Plaintiffs, which ultimately led to their arrests and detention. (See id. ¶¶ 37, 42,

47, 52, 101-113.) 2 Plaintiffs allege that ICE officers have authority to stop a vehicle only if they

have "reasonable suspicion of an immigration violation" by a driver or passenger. (Id. ¶¶ 73-

75 (citing 8 U.S.C. §§ 1357(a)(4), (a)(5), which describe circumstances in which ICE officials can

make criminal arrests and do not "include the authority to issue traffic citations").) According to

the Second Amended Complaint, ICE officers stopped the Individual Plaintiffs without reasonable

suspicion that they, or any other individuals in the vehicles, had violated an immigration law. (See,

e.g., id. ¶¶ 104, 106, 108.) Plaintiffs allege, further, that the ICE officers stopped the Individual

Plaintiffs' vehicles merely because the drivers and passengers therein appeared to be Hispanic.

(See, e.g., id. ¶¶ 9, 104, 108.) And Plaintiffs allege that ICE's actions reflect a policy and practice

of violating the Fourth Amendment while conducting traffic stops. (See id. ¶¶ 109-110.)

       As indicated above, Plaintiffs in this action include not only five individuals, but also two



       2
              ICE officers stopped the fifth Individual Plaintiff while he was walking down a
sidewalk. (See id. ¶ 9.)


                                                  3
organizations: the Illinois Coalition for Immigrant and Refugee Rights (ICIRR) and Organized

Communities Against Deportations (OCAD).              ICIRR is a nonprofit, statewide organization

"dedicated to promoting the rights of immigrants and refugees to full and equal participation" in

"civic, cultural, social, and political life." (Second Am. Compl. ¶ 22.) Its work includes "educat[ing]

and organiz[ing] immigrant and refugee communities to assert their rights; promot[ing] citizenship

and civic participation; monitor[ing], analyz[ing], and advocat[ing] on immigrant-related issues;

provid[ing] support and information during times of crisis; and educat[ing] the public about the

contributions of immigrants and refugees." (Id.) OCAD, too, is a nonprofit organization. (Id. ¶ 23.)

It "organizes against deportations, detention, criminalization, and incarceration, of black, brown,

and immigrant communities in Chicago."          (Id.)   Among other things, OCAD participates in

"grassroots organizing, legal and policy work, [and] direct action" to "defend its communities,

challenge the institutions that target and dehumanize them," and help "its communities thrive,

work, and organize with happiness and without fear." (Id.) Like ICIRR, OCAD "provid[es]

information and education about [community members'] rights and provid[es] support during times

of crisis." (Id.)

        ICIRR and OCAD (hereinafter, the Organizational Plaintiffs) allege that they "have had to

divert considerable, additional resources to" counteract the effects of Defendants' allegedly illegal

actions. (Id. ¶¶ 94, 112; see also id. ¶¶ 6, 72.) For example, according to the Second Amended

Complaint, a telephone hotline that the Organizational Plaintiffs operate jointly "has experienced

nearly a 50% increase in call volume from those seeking help trying to find loved ones detained

by ICE, those seeking information about their rights, and those reporting the increased ICE raids

throughout the community." (Id. ¶ 72; see also June 2018 Decl. of Lawrence Benito, CEO and

Executive Director of ICIRR, Ex. D to Second. Am. Compl. ("Benito Decl.") [58-5], ¶ 12 ("In the

last month alone we have received 836 inbound calls, which is an increase of almost 50% over

the previous month when no raids were reported."); June 2018 Decl. of Xanat Sobrevilla, Co-

Founder of OCAD, Ex. E to Second Am. Compl. ("Sobrevilla Decl.") [58-6] ¶¶ 7-9 (stating that the

                                                  4
marked increase in calls to the hotline began on May 19, 2018).) Plaintiffs allege that to answer

the calls and provide the support that the callers request, the Organizational Plaintiffs have had

to "hire and train new staff," give additional "Know Your Rights" presentations, and "develop other

strategies to defend the rights of the communities they serve." (Second Am. Compl. ¶ 72; see

Benito Decl. ¶ 12 (stating that "historically, the hotline has been staffed by 3 operators from

OCAD," but that "as a result of the flood of calls, we have had to pull multiple ICIRR staff members

off other duties to deal with call backlogs. We are also now in the process of trying to train up to

10 more operators, so that we can meet the needs of affected families in light of ICE's escalating

enforcement"); Benito Decl. ¶ 13 (stating that ICIRR has received more community requests for

"Know Your Rights" programs "[a]s a result of the increase in ICE enforcements," and has had to

"expend more personnel time" and "re-work" the programs to meet those needs).)

       Plaintiffs further allege that to meet the increased need for services, the Organizational

Plaintiffs “have been forced to seek emergency donations from their benefactors," an effort which

has imposed additional cost in “time and resources."          (Second Am. Compl. ¶ 72; see also

Sobrevilla Decl. ¶ 12 (stating that OCAD sought emergency grants to hire additional staff who

could answer telephone hotline calls and "follow up with the families"); Benito Decl. ¶ 17 (ICIRR

has devoted "[o]ver 20 hours of staff time . . . to preparing grant applications and funding

pitches").) Finally, Plaintiffs allege that "[t]he increased need for [the Organizational Plaintiffs']

services as a result of ICE's tactics has caused [them] to either place a hold on or abandon [their]

efforts on other projects and programming . . . ." (Second Am. Compl. ¶ 72; see also, e.g.,

Sobrevilla Decl. ¶ 12 (stating that OCAD's "staff had to divert their time and resources to

answering [hotline] calls instead of focusing on [their] planned work" concerning a "Chicago Gang

Database").)

       Plaintiffs seek to represent a class (the Main Class) under Federal Rule of Civil Procedure

23(b)(2) comprising "[a]ll current and future persons whom ICE arrests or has arrested without

having a warrant, within the area of responsibility of the ICE Chicago Field Office, who remain

                                                  5
detained." (Id. ¶ 82.) Plaintiffs Nava, Hernandez, and Sales—each of whom ICE arrested and

detained following a traffic stop—also seek to represent a sub-class under Federal Rule of Civil

Procedure 23(c)(5) comprising "[a]ll members of the Main Class who were subject to a traffic stop

initiated by ICE officers within the area of responsibility of the Chicago Field Office." (Id. ¶ 83.)

Plaintiffs seek declaratory relief, including an order stating that the challenged conduct violates

the INA and the Fourth Amendment; injunctive relief, including orders prohibiting Defendants from

engaging in the challenged conduct and requiring them to adopt policies that will ensure they

follow the relevant laws; and attorneys' fees and costs. (See id., Prayer for Relief.)

       In their briefs on this motion, Defendants report that ICE executed arrest warrants for the

Individual Plaintiffs after they took them into custody, and later initiated proceedings to remove

each of them from the United States. (Defs.' Mem. in Supp. of Mot. to Dismiss ("Defs.' Mot.") [66-

1], 4.) ICE ultimately released the Individual Plaintiffs from custody on bond, but Defendants

assert that “[n]one of the five named plaintiffs is a citizen or national of the United States, and

they are all unlawfully present in the United States." (Id.) Plaintiffs do not respond to these

contentions. and the court presumes that the Individual Plaintiffs' removal proceedings remain

pending.

                                           DISCUSSION

A.     Defendants' Rule 12(b)(1) Motion

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(1) challenges the

existence of subject matter jurisdiction. See FED. R. CIV. P. 12(b)(1). The party invoking federal

jurisdiction bears the burden of establishing that jurisdiction is proper. See Remijas v. Neiman

Marcus Grp., LLC, 794 F.3d 688, 691 (7th Cir. 2015); Schmidt v. Waterstone Bank SSB, 753 F.

App'x 414, 416 (7th Cir. 2019). When a defendant challenges the sufficiency of the allegations

concerning subject matter jurisdiction, the court accepts all well-pleaded factual allegations as

true and draws all reasonable inferences in favor of the plaintiff. See Remijas, 794 F.3d at 691;

Apex Digital, Inc. v. Sears, Roebuck & Co., 572 F.3d 440, 443-44 (7th Cir. 2009); see also Silha

                                                 6
v. ACT, Inc., 807 F.3d 169, 174 (7th Cir. 2015) (stating that "when evaluating a facial challenge

to subject matter jurisdiction under Rule 12(b)(1), a court should use Twombly-Iqbal's 'plausibility'

requirement, which is the same standard used to evaluate facial challenges to claims under Rule

12(b)(6)"). If a defendant factually challenges the basis for federal jurisdiction, however, the court

"may properly look beyond the jurisdictional allegations of the complaint and view whatever

evidence has been submitted on the issue to determine whether in fact subject matter jurisdiction

exists." Apex Digital, 572 F.3d at 444; see also id. (explaining that "a factual challenge lies where

the complaint is formally sufficient but the contention is that there is in fact no subject matter

jurisdiction" (internal quotation marks omitted)).        "When facts relevant to subject-matter

jurisdiction are disputed, the plaintiff must establish those facts by a preponderance of the

evidence." Miller v. Fryzel, 499 F. App'x 601, 603 (7th Cir. 2013); see also Laurens v. Volvo Cars

of N. Am., LLC, 868 F.3d 622, 625 (7th Cir. 2017) ("If a defendant raises a factual challenge to

standing, the plaintiff bears the burden of proving standing by a preponderance of the evidence.").

       1.      Subject Matter Jurisdiction Under 8 U.S.C. § 1252(b)(9)

       Defendants argue that Section 1252(b)(9) of the INA, in conjunction with Section

1252(a)(5), deprives this court of jurisdiction over Plaintiffs' claims. Section 1252(a)(5) provides,

in relevant part, that "a petition for review filed with an appropriate court of appeals . . . shall be

the sole and exclusive means for judicial review of an order of removal entered or issued under

any provision of this chapter." 8 U.S.C. § 1252(a)(5). Section 1252(b)(9), in turn, provides that

"[j]udicial review of all questions of law and fact, including interpretation and application of

constitutional and statutory provisions, arising from any action taken or proceeding brought to

remove an alien from the United States . . . shall be available only in judicial review of a final order

under this section." 8 U.S.C. § 1252(b)(9). Defendants effectively characterize Plaintiffs' claims

as raising questions of law and fact that arise from actions taken to remove non-citizens. (See,

e.g., Defs.' Mot. 11.) As a result, Defendants maintain, Plaintiffs can obtain judicial review of their

claims only by filing a petition for review of a final removal order with a U.S. court of appeals.

                                                   7
(See id. at 8-13.) Plaintiffs, on the other hand, contend that their claims do not fall within Section

1252(b)(9)'s jurisdictional bar because they "challenge ICE's illegal actions that occurred before

the removal process began." (Pls.' Opp. 5.) For the following reasons, the court concludes that

Section 1252(b)(9) does not operate as a jurisdictional bar in this case.

       The U.S. Supreme Court recently addressed the jurisdiction-channeling function of

Section 1252(b)(9) in Jennings v. Rodriguez, 138 S. Ct. 830 (2018). In a three-Justice plurality

opinion written by Justice Alito, the Court held that Section 1252(b)(9) did not deprive it of

jurisdiction over the plaintiffs' claims that they were entitled to periodic bond hearings while they

were detained for removal proceedings. See id. at 839-40. 3 Justice Alito stated, first, that the

Court would "assume for the sake of argument that the actions taken with respect to all [plaintiffs],"

including their detention, "constitute 'action[s] taken . . . to remove [them] from the United States.'"

Id. at 840 (quoting 8 U.S.C. § 1252(b)(9)). "On that assumption," Justice Alito continued, "the

applicability of § 1252(b)(9) turns on whether the legal questions that [the Court] must decide

'aris[e] from' the actions taken to remove" the plaintiffs. Id. at 840. He concluded that Section

1252(b)(9) did not strip the Court of jurisdiction because the plaintiffs were not (1) "asking for

review of an order of removal"; (2) "challenging the decision to detain them in the first place or to

seek removal"; or (3) "challenging any part of the process by which their removability [would] be

determined." Id. at 841; see also Nielsen v. Preap, 139 S. Ct. 954, 961-62 (2019) (three-Justice



       3
                Chief Justice Roberts and Justice Kennedy joined Justice Alito's opinion. On the
merits, the Court reversed the Ninth Circuit's determination that Sections 1225(b), 1226(a), and
1226(c) of the INA "limit the permissible length of an alien's detention without a bond hearing."
Jennings, 138 S. Ct. at 842. Justices Breyer, Ginsburg, and Sotomayor dissented on the merits
but agreed that Section 1252(b)(9) did not deprive the Court of jurisdiction. See id. at 876 (Breyer,
J., dissenting). Justices Thomas and Gorsuch concurred in part and concurred in the judgment
but opined that the Court lacked jurisdiction. See id. at 855. And Justice Kagan took no part in
deciding the case. A majority of the Court, therefore, agreed that it had jurisdiction in the
circumstances presented, but the Court's reasoning was fractured. The dissenting Justices
interpreted Section 1252(b)(9) more narrowly than Justice Alito; in their view, the provision applies
only when claims seek review of an order of removal under Section 1252(a)(1). See id. at 876
(Breyer, J., dissenting).


                                                   8
plurality) (where plaintiffs' claims had these same three characteristics, Section 1252(b)(9) did not

deprive the Court of jurisdiction to decide whether "criminal aliens who are not arrested

immediately upon release are thereby exempt from mandatory detention under [8

U.S.C. § 1226(c)]").

       Justice Alito noted that the Court was not providing a "comprehensive interpretation" of

Section 1252(b)(9). Jennings, 138 S. Ct. at 841. And he cautioned against reasoning that

questions of law and fact "'aris[e] from' actions taken to remove the aliens in the sense that the

aliens' injuries would never have occurred if they had not been placed in detention." Id. at 840.

Such an "expansive" and "extreme" interpretation of Section 1252(b)(9), he stated, would create

absurd results—such as "cramming judicial review" of Bivens claims "based on allegedly

inhumane conditions of confinement" "into the review of final removal orders." Id. 4 An overly

expansive interpretation of the provision "would also make claims of prolonged detention

effectively unreviewable." Id. A narrower interpretation of the provision, Justice Alito added, finds

support in Reno v. American-Arab Anti-Discrimination Committee, 525 U.S. 471 (1999). There,

the Court construed "arising from" in Section 1252(g) of the INA to reference only the "three

specific actions" listed in the provision rather than "sweep in any claim that can technically be said

to 'arise from'" those three actions. Jennings, 138 S. Ct. at 840 (citing Reno, 525 U.S. at 482-83).

       Justice Thomas would have dismissed the Jennings plaintiffs' claims for lack of

jurisdiction. See Jennings, 138 S. Ct. at 855 (Thomas, J., concurring in part and concurring in

the judgment). In his view, Section 1252(b)(9)'s jurisdictional bar applied "because detention is

an 'action taken . . . to remove' an alien" and "even the narrowest reading of 'arising from' must

cover claims that directly challenge such actions." Id. at 855 (quoting 8 U.S.C. § 1252(b)(9)).



       4
               In a Bivens action, a plaintiff can file a lawsuit for damages when a person acting
under color of federal law allegedly deprived him or her of a constitutionally protected right. See
generally Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388
(1971); see also, e.g., Case v. Milewski, 327 F.3d 564, 568 (7th Cir. 2003).


                                                  9
Justice Alito’s opinion expressly rejected this position, reiterating that "[t]he question is not

whether detention is an action taken to remove an alien but whether the legal questions in this

case arise from such an action." Id. at 841 n.3. The legal questions that the Jennings plaintiffs

raised, Justice Alito stated, "are too remote from the actions taken to fall within the scope

of § 1252(b)(9)." Id.

       Defendants argue that Section 1252(b)(9) operates as a jurisdictional bar in this case, first,

because "the questions raised by Plaintiffs—whether ICE's arrests violated the Fourth

Amendment or INA—challenge 'the decision to detain them in the first place or to seek removal.'"

(Defs.' Mot. 11 (quoting Jennings, 138 S. Ct. at 841).) Defendants emphasize that Plaintiffs'

claims differ from those in Jennings because they do not "challeng[e] the procedural rights of

detainees or circumstances of detention." (Defs.' Mot. 11 (citing, inter alia, Aguilar v. U.S.

Immigration & Customs Enforcement Chi. Field Office, 346 F. Supp. 3d 1174, 1184 (N.D. Ill. 2018)

(holding that because plaintiffs challenged only "the circumstances of their detention, § 1252(b)(9)

[did] not apply")).) Plaintiffs respond that Section 1252(b)(9) does not deprive the court of

jurisdiction because Plaintiffs do not "challenge the decision to initiate the removal process" nor

any other aspect of removal proceedings. (Pls.' Opp. 5.) "Rather, [they] challenge ICE's illegal

actions that occurred before the removal process began." (Id.) The Seventh Circuit has not yet

applied or interpreted the jurisdictional holding in Jennings. Based on the authority that is

available, however, the court finds Plaintiffs' argument more persuasive.

       Plaintiffs allege that ICE made traffic stops based solely on race-based assumptions that

drivers and passengers were non-citizens, in violation of the Fourth Amendment. Accepting this

allegation as true, the stops were illegal and their purpose was, at best, to investigate whether

random individuals were removable, when it was equally likely that they were U.S. citizens. An

illegal stop conducted before the government has any legitimate reason to believe that the subject

is removable cannot be an "action taken . . . to remove an alien . . . under" the INA.             8

U.S.C. § 1252(b)(9) (emphasis added). Plaintiffs also allege that ICE violated Section 1357(a)(2)

                                                10
of the INA when it effectuated warrantless arrests without conducting the statutorily required flight-

risk analysis. This claim constitutes a challenge to conduct that, Plaintiffs assert, exceeds the

bounds of what Congress authorized under the INA. Significantly, in Jennings, the Court's

discussion of detention as an action taken to remove a non-citizen appears to have contemplated

lawful detention. See Jennings, 138 S. Ct. at 854, 855 (Thomas, J., concurring in part and

concurring in the judgment) (stating that "detention during removal proceedings" is

"congressionally authorized" and that "[t]he phrase 'any action taken . . . to remove an alien from

the United States' must at least cover congressionally authorized portions of the deportation

process that necessarily serve the purpose of ensuring an alien's removal" (quoting 8

U.S.C. § 1252(b)(9))); id. at 841 n.3 (Alito, J.) (assuming, for the sake of argument, that detention

is an action taken to remove a non-citizen for purposes of Section 1252(b)(9)). Crediting Plaintiffs'

allegation that ICE detained them in violation of the INA, their challenge is not to congressionally-

authorized action taken for the purpose of removal, and Section 1252(b)(9) therefore does not

operate as a jurisdictional bar. See Tun-Cos v. Perrotte, No. 1:17-cv-943 (AJT/TCB), 2018 WL

3616863, at *6 (E.D. Va. Apr. 5, 2018) (Section 1252(b)(9) did not bar jurisdiction over plaintiffs'

Fourth and Fifth Amendment claims based on illegal targeting, stopping, and searching, including

because the claims challenged actions that were not lawfully aimed at ensuring removal), rev'd

and remanded on other grounds, 922 F.3d 514 (4th Cir. 2019).

       Even assuming that the stops and detentions in this case were actions taken to remove

Plaintiffs from the United States under the INA, the factual and legal questions that Plaintiffs raise

are, as Plaintiffs contend, "collateral to the removal process." (Pls.' Opp. 9.) That is, they "are

too remote from" removal actions "to fall within the scope of § 1252(b)(9)," and therefore do not

"arise from" them. Jennings, 138 S. Ct. at 841 n.3. Defendants resist this conclusion, arguing

that Plaintiffs' claims "require an assessment of ICE's evidence of removability for each

individual." (Defs.' Reply [75], 3; see also id. at 3 & n.4 (arguing that because Plaintiffs do not

"challenge ICE's statutory authority generally," but instead "allege that ICE exceeded its authority

                                                 11
in specific individuals' cases," the claims "require a case-by-case analysis as to the basis for ICE's

reason to believe that each named plaintiff was present in the United States in violation of the law

at the time of his or her arrest").) As already discussed, however, Plaintiffs' Fourth Amendment

claim concerns conduct by ICE officers that allegedly occurred before they had any reason to

believe that the Individual Plaintiffs had violated an immigration law, and before the government

had initiated removal proceedings against them. In these circumstances, the question whether

ICE's alleged racial profiling violated Plaintiffs' Fourth Amendment rights cannot be said to have

a close relation to removal proceedings, and "cramming judicial review" of that question into an

appellate court's review of a final removal order "would be absurd." Jennings, 138 S. Ct. at 840.

Similarly, Plaintiffs claim that ICE violated the INA by failing to make particularized determinations

that the Individual Plaintiffs were "likely to escape before a warrant [could] be obtained" for their

arrests. 8 U.S.C. § 1357(a)(2). The prescribed particularized determination of a detainee's flight

risk is not substantively related to the question whether a non-citizen can lawfully be removed

from the United States. Rather, Plaintiffs' INA-based claim raises questions of law and fact that

are quite remote from the issue of the Individual Plaintiffs' removability. Section 1252(b)(9),

therefore, does not deprive the court of jurisdiction.

        The rationale of Torres-Tristan v. Holder, 656 F.3d 653 (7th Cir. 2011), supports this

conclusion. There, the Seventh Circuit held that it lacked jurisdiction under 8 U.S.C. § 1252(a)(1)

and (a)(5) to review orders by U.S. Citizenship and Immigration Services denying the petitioner's

request for U-Visas and waivers of inadmissibility. Id. at 655. In discussing the contours of its

jurisdiction to review "a final order of removal" under Sections 1252(a)(1) and (a)(5), the Seventh

Circuit stated that "[a]ncillary determinations made outside the context of a removal

proceeding . . . are not subject to direct review." Id. at 658. Although the Seventh Circuit was

interpreting provisions that grant rather than limit jurisdiction, this statement has direct implications

for Section 1252(b)(9). Namely, if a court of appeals may not make "ancillary determinations" on

direct review of a final removal order, then it makes little sense for Section 1252(b)(9) to deprive

                                                  12
district courts of jurisdiction over such determinations. See, e.g., Immigration & Naturalization

Serv. v. St. Cyr, 533 U.S. 289, 313 (2001) (stating that the purpose of Section 1252(b)(9) "is to

consolidate judicial review of immigration proceedings into one action in the court of appeals"

(internal quotation marks omitted)). Moreover, the Seventh Circuit implied in dicta that Section

1252(b)(9)'s jurisdictional bar applies whenever a claim is "inextricabl[y] link[ed]" to a removal

order, but not when it is collateral to such an order. See Torres-Tristan, 656 F.3d at 662.

Defendants themselves cite a Ninth Circuit case—which relies on Torres-Tristan—for this very

proposition. (See Defs.' Mot. 8 & n.3 (citing J.E.F.M. v. Lynch, 837 F.3d 1026, 1032 (9th Cir.

2016)).) Here, Plaintiffs' claims are collateral to, not inextricably intertwined with, a removal order.

        Defendants contend that just three types of claims are truly "collateral" to the removal

process: claims for ineffective assistance of counsel based on conduct that occurs after a final

order of removal is issued; claims for "unconstitutionally prolonged detention"; and "certain claims

challenging bond procedures." (Defs.' Mot. 8-9 n.3 (stating that the Ninth Circuit has recognized

only these types of "collateral" claims).) The statute itself does not delineate what is "collateral,"

however, and in reversing the Ninth Circuit in Jennings, Justice Alito expressly left the question

of Section 1252(b)(9)'s scope to another day. See Jennings, 138 S. Ct. at 841 (stating that the

Court was not "attempt[ing] to provide a comprehensive interpretation" of the circumstances under

which the provision removes jurisdiction).

        Plaintiffs also cite, in addition to Torres-Tristan, two district court cases that are more

directly on point. Although the cases are not binding on this court, their conclusions regarding

the court's jurisdiction over claims similar to Plaintiffs' are instructive. The first case, Roy v. County

of Los Angeles, involved claims concerning immigration detainers. No. CV 12-09012-AB (FFMx),

2018 WL 914773, at *2 (C.D. Cal. Feb. 7, 2018). Immigration detainers are requests that ICE

issues "to federal, state, and local law enforcement agencies," asking those agencies to keep a

detained individual in custody for "up to 48 hours beyond the time he or she would otherwise be

released" so that ICE can "assume custody." Id. The plaintiffs in Roy alleged, among other

                                                   13
things, that ICE violates the Fourth Amendment by issuing detainers "based solely upon the use

of . . . electronic databases" that "are inaccurate and incomplete." Id. at *16. They also alleged

that "ICE's practice of issuing detainers without making any assessment of flight risk violates"

Section 1357(a)(2) of the INA. Id. Before Jennings was decided, the court determined that these

claims did not "arise from" removal proceedings, and jurisdiction was not lacking, because the

plaintiffs "were not subject to ongoing removal proceedings at the time that ICE issued detainers

against them, and the detainers were not based upon a final order of removal signed by a judge."

Id. at *18 (emphasis added). Defendants moved for reconsideration of this issue in light of

Jennings, but the district court denied the request, noting the language in Jennings discouraging

an expansive interpretation of "arising from." See Roy, No. CV 12-09012-AB (FFMx), slip op. at

8-9 (C.D. Cal. Apr. 18, 2018). In the second case Plaintiffs cite, also pre-Jennings, the plaintiff

challenged "ICE officers' actions in connection with his arrest, initial detention, and four-hour

interrogation"—actions the officers allegedly took even after they learned that the plaintiff was a

DACA beneficiary and thus could not "be arbitrarily arrested and detained because of [his]

immigration status." Medina v. U.S. Dep't of Homeland Sec., No. C17-218-RSM-JPD, 2017 WL

2954719, at *1, *15 (W.D. Wash. Mar. 14, 2017). 5 The plaintiff also alleged "that in arresting him

and then interrogating him after confirming that he was a DACA beneficiary, the ICE officers were

motivated by racial animus and false assumptions." Id. at *15. The court determined that "[n]one

of these constitutional claims challenge the removal process or a final order of removal," and thus

that it had jurisdiction over them. Id.

       Like the plaintiffs in Roy and Medina, Plaintiffs here challenge the allegedly illegal means

through which ICE arrested and detained them before the government had initiated removal

proceedings. Defendants make no mention of Roy or Medina. Instead, they point to Cancino-

Castellar v. Nielsen, 338 F. Supp. 3d 1107 (S.D. Cal. 2018), where the court determined that it


       5
             DACA, or Deferred Action for Childhood Arrivals, is a U.S. immigration policy
announced in 2012. See id. at *1-2.
                                                14
lacked jurisdiction under Section 1252(b)(9) to decide whether the Fourth Amendment "permit[s]

the Government to detain individuals without prompt judicial determination of whether probable

cause justifies their detention." Id. at 1115-16 (internal quotation marks omitted). Cancino-

Castellar does not directly support Defendants’ position because in that case, the plaintiffs sought

"a procedural safeguard by which [their] removability . . . [would be] immediately reviewable by

an [immigration judge]." Id. at 1116 (internal quotation marks omitted). Here, Plaintiffs are not

challenging any aspect of their removability and are not arguing for an institutional safeguard not

called for by statute. (See Pls.' Opp. 5.)

       Separately, Defendants argue that Section 1252(b)(9) operates as a jurisdictional bar

because the issues Plaintiffs raise "are cognizable in a petition for review at the end of removal

proceedings." (Defs.' Mot. 11 (citing Cancino-Castellar, 338 F. Supp. 3d at 1114); see also Defs.'

Mot. 12 (arguing that "challenges to the lawfulness of ICE's actions in an arrest are routinely

raised in removal proceedings and reviewed by courts in conjunction with a petition for review of

a final order of removal").) Whatever the availability of review in that context, it does not satisfy

Plaintiffs' concerns here because the government will not necessarily enter final removal orders

against each of the Individual Plaintiffs in this action.      Moreover, the government will not

necessarily even initiate removal proceedings against every individual that Defendants arrest and

detain pursuant to the policies and practices that Plaintiffs challenge. In either scenario, Plaintiffs

would have no opportunity to bring their claims in any forum. Defendants contend that the latter

scenario "is irrelevant because it describes a hypothetical situation not covered by Plaintiffs'

allegations." (Defs.' Reply 4 n.5.) Viewed in the light most favorable to Plaintiffs, however, the

allegations permit an inference that ICE's alleged practices will likely cause at least some U.S.

citizens (or lawful permanent residents) to be stopped and/or detained. Those individuals fall

within the proposed class definitions, and the government would not commence removal

proceedings against them.      The risk that Section 1252(b)(9) would operate in this case to

completely bar, rather than merely channel, certain Plaintiffs' claims is therefore real. And as

                                                 15
Justice Alito suggested in Jennings, courts should be reluctant to apply Section 1252(b)(9) when

it would have this effect. See Jennings, 138 S. Ct. at 840 (cautioning against an "expansive"

interpretation of "arising from" because it could make claims "effectively unreviewable," and

recognizing the possibility that a final order of removal might never "be entered in a particular

case," thus "depriving that detainee of any meaningful chance for judicial review"). Here, the risk

that certain Plaintiffs could be precluded from presenting their claims in any forum weighs in favor

of a finding that Section 1252(b)(9) does not deprive the court of jurisdiction.

       Plaintiffs, moreover, argue that even if they could raise their claims in proceedings

challenging a final removal order, they would not have a meaningful opportunity to obtain the relief

they seek—specifically, "declarations that ICE violates the constitution and the INA, and

injunctions to prohibit further unconstitutional stops and improper arrests and require ICE to adopt

policies that comply with its legal obligations." (Pls.' Opp. 12.) Defendants cite several cases in

which immigration courts, or appellate courts adjudicating challenges to final removal orders,

considered challenges to ICE's arrest- and detention-related conduct; the availability of those

forums, Defendants suggest, militate against a finding that the court has jurisdiction. (See Defs.'

Mot. 12; Defs.' Reply 4.) But the plaintiffs in every one of those cases challenged ICE's conduct

as a means to suppress evidence concerning their removability. See Immigration & Naturalization

Serv. v. Lopez-Mendoza, 468 U.S. 1032, 1034 (1984); Sanchez v. Sessions, 885 F.3d 782, 786

(4th Cir. 2018); Slavov v. Holder, 501 F. App'x 551, 554-55 (7th Cir. 2013); Oliva-Ramos v.

Attorney Gen. of U.S., 694 F.3d 259, 264, 274 (3d Cir. 2012); Gutierrez-Berdin v. Holder, 618

F.3d 647, 652-53 (7th Cir. 2010); Martinez Camargo v. Immigration & Naturalization Serv., 282

F.3d 487, 489-90, 492-93 (7th Cir. 2002); Matter of Toro, 17 I. & N. Dec. 340, 341-43 (BIA 1980).

As already noted, Plaintiffs in this case do not challenge their removability.         If anything,

Defendants' cited cases reinforce the concept that removal proceedings have a singular focus—

removability—and are not structured to provide declaratory and injunctive relief aimed at system-

wide reforms. See, e.g., Lopez-Mendoza, 468 U.S. at 1040 ("[A] deportation hearing is intended

                                                 16
to provide a streamlined determination of eligibility to remain in this country, nothing more."); see

also Aguilar v. U.S. Immigration & Customs Enforcement, 510 F.3d 1, 11 (1st Cir. 2007)

("[R]emoval proceedings are confined to determining whether a particular alien should be

deported.")

        For the foregoing reasons, the court concludes that Section 1252(b)(9) does not deprive

it of jurisdiction to adjudicate Plaintiffs' claims.

        2.      Subject Matter Jurisdiction Under 8 U.S.C. § 1252(g)

        Defendants next argue that Section 1252(g) of the INA deprives the court of subject matter

jurisdiction. Section 1252(g) provides, with certain exceptions not applicable here, that "no court

shall have jurisdiction to hear any cause or claim by or on behalf of any alien arising from the

decision or action by the Attorney General to commence proceedings, adjudicate cases, or

execute removal orders against any alien under this chapter." 8 U.S.C. § 1252(g). According to

Defendants, Section 1252(g) applies here because Plaintiffs "challenge aspects of ICE's decision

to arrest them in order to commence removal proceedings against them." (Defs.' Mot. 14.)

Jennings appears to defeat this argument as well; Justice Alito cautioned that courts should not

interpret Section 1252(g) "to sweep in any claim that can technically be said to 'arise from' the

three listed actions of the Attorney General," but rather should "read the language to refer to just

those three specific actions themselves." Jennings, 138 S. Ct. at 841; see Reno, 525 U.S. at 482

("There are of course many other decisions or actions that may be part of the deportation

process," such as a "decision[] to open an investigation" or "surveil the suspected violator," but

"[i]t is implausible that the mention of three discrete events along the road to deportation was a

shorthand way of referring to all claims arising from deportation proceedings"). Relatedly, the

Supreme Court has stated that "Section 1252(g) was directed against a particular evil: attempts

to impose judicial constraints upon prosecutorial discretion." Reno, 525 U.S. at 485 n.9.

        In this case, Plaintiffs challenge "ICE's actions and policies—or lack thereof—regarding

the manner in which it stopped and arrested Plaintiffs." (Pls.' Opp. 13.) This conduct "occurred

                                                       17
well before" the government decided to initiate removal proceedings against Plaintiffs (id.), and

therefore does not arise from the prosecutorial decisions listed in Section 1252(g). The cases

Defendants cite in support of its contrary position do not change the court's conclusion because

each of those cases, unlike this one, constituted a challenge to a final removal order. See

Hamama v. Adducci, 912 F.3d 869, 872-73 (6th Cir. 2018); Sharif ex rel. Sharif v. Ashcroft, 280

F.3d 786, 787 (7th Cir. 2002); Botezatu v. Immigration & Naturalization Serv., 195 F.3d 311, 313

(7th Cir. 1999); cf. Silva v. United States, 866 F.3d 938, 939 (8th Cir. 2017) (action "seek[ing]

compensation for harm allegedly arising from an unlawful removal"). The claims in these cases

therefore arose from at least one of the prosecutorial decisions specifically mentioned in Section

1252(g): the execution of a removal order. See, e.g., Sharif, 280 F.3d at 787 (plaintiffs' request

for writ of habeas corpus "that would stop the INS from implementing . . . removal orders," even

if construed as a request for stay of removal, arose from the Attorney General's decision "to

execute a removal order," and the district court properly concluded that it lacked jurisdiction under

Section 1252(g)). Section 1252(g) does not strip the court of jurisdiction over Plaintiffs' claims

here, which do not challenge the government's decision to "commence proceedings, adjudicate

cases, or execute removal orders" against any alien." 8 U.S.C. § 1252(g).6

       3.      Administrative Procedure Act

       Plaintiffs bring their INA-based claim under the Administrative Procedure Act, which

provides for judicial review of all "final agency action for which there is no other adequate remedy

in a court," id. § 704, except when "statutes preclude judicial review" or the "agency action is

committed to agency discretion by law," id. § 701(a). Where judicial review is available, the APA

permits a court to "hold unlawful and set aside agency action . . . found to be arbitrary, capricious,



       6
               In a footnote, Defendants argue that the court "lacks jurisdiction to grant class-
wide injunctive relief pursuant to 8 U.S.C. § 1252(f)(1)." (Defs.' Mot. 14-15 n.5.) Because the
court has not determined whether it can properly grant class certification in this case, the court
need not address this issue here.


                                                 18
an abuse of discretion, or otherwise not in accordance with law," or agency action that is "in

excess of statutory jurisdiction, authority, or limitations." 5 U.S.C. §§ 706(2)(A), (C).

       Defendants argue that the court lacks jurisdiction to hear Plaintiffs' APA claim because,

according to Defendants, "the INA precludes . . . judicial review." (Defs.' Mot. 19.) For reasons

already explained, however, the court has concluded that the INA does not preclude judicial

review. Defendants next contend that the court lacks jurisdiction under the APA because by

Defendants' account, the agency actions at issue are not "final" and "Plaintiffs have an adequate

remedy in immigration court." (Defs.' Mot. 19-20.) This argument falls flat as well because the

requirements set forth in Section 704 of the APA are not jurisdictional. See Matushkina v. Nielsen,

877 F.3d 289, 292 n.1 (7th Cir. 2017); see also Dhakal v. Sessions, 895 F.3d 532, 538 n.9 (7th

Cir. 2018) ("[B]ecause the APA is not a jurisdiction-conferring statute, [the] elements of a claim

under the APA . . . are not jurisdictional." (quoting Haines v. Fed. Motor Carrier Safety Admin.,

814 F.3d 417, 424 (6th Cir. 2016)). Defendants advance these same arguments in moving to

dismiss Plaintiffs' APA claim under Rule 12(b)(6), and the court addresses them later in this

opinion.

       4.      Organizational Standing

       Defendants move to dismiss the Organizational Plaintiffs' claims under Rule 12(b)(1) for

lack of standing. Standing "is an essential and unchanging part of the case-or-controversy

requirement of Article III" of the United States Constitution. Lujan v. Defenders of Wildlife, 504

U.S. 555, 560 (1992). Here, the Organizational Plaintiffs assert standing on their own behalf

rather than representational standing to sue on behalf of their members. (See Pls.' Opp. 15). "To

bring suit in its own right, an organization must itself satisfy the requirements of standing."

Milwaukee Police Ass'n v. Bd. of Fire & Police Comm'rs of City of Milwaukee, 708 F.3d 921, 926

(7th Cir. 2013); see also, e.g., Havens Realty Corp. v. Coleman, 455 U.S. 363, 378 (1982) ("In

determining whether [an organization] has standing under the Fair Housing Act, we conduct the

same inquiry as in the case of an individual."). Accordingly, the Organizational Plaintiffs must

                                                 19
allege that (1) they have suffered or will suffer a concrete and particularized injury that is actual

or imminent; (2) the injury is fairly traceable to the Defendants' actions; and (3) it is likely that the

injury will be "redressed by a favorable decision." Lujan, 504 U.S. at 560-61; see also, e.g.,

Common Cause Ind. v. Lawson, 937 F.3d 944, 949 (7th Cir. 2019).

        The Organizational Plaintiffs contend that they have established standing with "well-

pleaded facts showing that [they were] forced to divert organizational resources in response to

[Defendants'] unlawful practices."      (Pls.' Opp. 15.)     As previously noted, they allege that

Defendants' practices caused a near-50 percent increase in calls to their telephone hotline from

individuals seeking information and assistance concerning ICE's large-scale enforcement actions

in the Chicago area.       (See, e.g., Second Am. Compl. ¶ 72; Benito Decl. ¶ 12; Sobrevilla

Decl. ¶¶ 7-9.) According to the Organizational Plaintiffs, the influx of calls forced them to "pull

multiple . . . staff members off other duties," hire new staff, revise and give additional "Know Your

Rights" presentations, and raise extra funds to pay for these efforts. (See Benito Decl. ¶¶ 12-13;

Second Am. Compl. ¶ 72.) The Organizational Plaintiffs also allege that to complete this extra

work, they had to postpone or abandon other programs.                (See Second Am. Compl. ¶ 72;

Sobrevilla Decl. ¶ 12; see also Pls.' Opp. 16-17 (arguing that the "strain on [the Organizational

Plaintiffs'] resources to counteract the effects of ICE's unlawful raids has perceptibly impaired

[their] counseling services for their communities").)

        In advancing their diversion-of-resources theory, the Organizational Plaintiffs rely on the

Supreme Court's decision concerning organizational standing in Havens, 455 U.S. at 379. One

of the plaintiffs in that case was a non-profit organization that advocated for "equal opportunity in

housing." Id. at 368. Its "activities included the operation of a housing counseling service, and

the investigation and referral of complaints concerning housing discrimination."               Id.   The

organization sued a realty corporation under the Fair Housing Act for allegedly "steering"

prospective African-American renters away from their apartment buildings. See id. at 368-69.

According to the organization, it suffered an actual injury because the defendant's practices

                                                  20
allegedly "frustrated [its] counseling and referral services, with a consequent drain on resources."

Id. at 369. The Supreme Court agreed. See id. at 379. If the alleged steering practices "have

perceptibly impaired HOME's ability to provide counseling and referral services," the Court

stated, "there can be no question that the organization has suffered injury in fact." Id. The Court

explained that "[s]uch concrete and demonstrable injury to the organization's activities—with the

consequent drain on the organization's resources—constitutes far more than simply a setback to

the organization's abstract social interests." Id.

        Defendants contend that the Organizational Plaintiffs have not alleged a concrete and

particularized injury because, in Defendants' view, the practices Plaintiffs challenge "do not

frustrate [the Organizational Plaintiffs'] missions, but rather permit [them] to pursue, if not fulfill

their purpose[s]." (Defs.' Mot. 18; see also id. (emphasizing that the Organizational Plaintiffs' self-

described purposes include "providing support and information during times of crisis,"

"advocat[ing] for policies that protect immigrant families from deportation," and "organiz[ing]

against deportations" (quoting Second Am. Compl. ¶¶ 22-23)).) In this vein, Defendants contend

that the public used the telephone hotline "as it was designed and intended," and argue that the

uptick in calls and its toll on resources do not constitute an injury-in-fact. (Defs.' Reply 6-7.)

Rather, Defendants argue, the Organizational Plaintiffs have alleged only an abstract interest in

a problem, which is insufficient to confer standing. (See Defs.' Mot. 16-17; Havens, 455 U.S.

379.)

        The court pauses to note that although Defendants appear to argue that they are asserting

a factual challenge to standing, they conflate the legal standards for facial versus factual

challenges. (Compare Defs.' Mot. 15 (arguing that the Organizational Plaintiffs must establish

standing by a preponderance of the evidence); Defs.' Reply 5 (same); with Defs.' Reply 6 (stating

that the Twombly-Iqbal standard governs the inquiry and arguing that the Organizational Plaintiffs

"have not alleged a plausible basis for standing" (emphasis added)).) Defendants’ core argument,

though, is that the Organizational Plaintiffs "have not alleged a concrete and particularized injury

                                                  21
that could be redressed by the equitable relief sought." (Defs.' Mot. 18-19.) Moreover, as

discussed below, Defendants have not presented "external facts" that cast doubt on the court's

jurisdiction. Apex Digital, 572 F.3d at 444. Accordingly, Defendants' Rule 12(b)(1) motion

presents a facial challenge to standing. See, e.g., Silha, 807 F.3d at 173 ("Defendants' Rule

12(b)(1) motion is properly understood as a facial challenge because they contend that Plaintiffs'

complaint lacks sufficient factual allegations to establish standing."). The court therefore accepts

all well-pleaded factual allegations as true and draws all reasonable inferences in the

Organizational Plaintiffs' favor. See id.; Remijas, 794 F.3d at 691.

       The Organizational Plaintiffs allege that they have "had to devote significant

resources . . . to counteract" Defendants' alleged misconduct, which in turn has "impaired [their]

ability to provide" other services. Havens, 455 U.S. at 379; see, e.g., Second Am. Compl. ¶ 72.

These allegations, if true, are sufficient to establish a concrete and particularized injury. See

Havens, 455 U.S. at 379. Indeed, contrary to Defendants' arguments, the Organizational Plaintiffs

can establish standing by alleging that due to Defendants' alleged action, they must devote more

resources to certain kinds of work they were already doing. In Havens, for example, the plaintiff's

regular activities included "the investigation and referral of complaints concerning housing

discrimination." Id. at 368. The Supreme Court ascertained an injury based on allegations that

the plaintiff had to "devote significant resources to" exactly that—"identify[ing] and counteract[ing]"

defendant's alleged housing discrimination—which in turn frustrated the plaintiff's ability to

conduct its other regular activities. Id. at 379.

       The Seventh Circuit's decision in Crawford v. Marion County Election Board, 472 F.3d 949

(7th Cir. 2007), cited by neither side here, supports this reading of Havens. In Crawford, the court

held that a voting law, which would likely discourage supporters of the Democratic Party from

going to the polls, inflicted an actual injury on the Democratic Party by "compelling [it] to devote

resources" to getting those supporters to the polls. Id. at 951 (citing Havens, 455 U.S. at 378).

More recently, in a case decided after Defendants' motion to dismiss was fully briefed, the

                                                    22
Seventh Circuit squarely rejected the exact argument Defendants make here. See Lawson, 937

F.3d at 953-54.      In Lawson, the defendant state officials argued that the voting-rights

organizations that brought suit had not suffered actual injuries because the conduct at issue

(alleged violations of the National Voter Registration Act) simply gave the plaintiff organizations

"more of the work they were created to do." Id. The Seventh Circuit disagreed and determined

that the organizations had pleaded "concrete injuries" under Havens.            Id. at 954 (where

organizations alleged that defendant's conduct would force them to "undertake . . . extra efforts"

that fell within their mission and "reduce or eliminate their work in certain areas," they pleaded an

injury-in-fact). The court in Lawson recognized that organizations do not "have standing based

solely on the baseline work they are already doing." Id. at 955. Rather, "[t]he question is what

additional or new burdens are created by the [actions] the organization is challenging . . . . [An

organization] must show that the disruption is real and its response is warranted." Id. The

Organizational Plaintiffs here allege that Defendants' actions increased their workload and "cost[]

them time and money they would have spent differently or not spent at all." Id. at 954; see, e.g.,

Second Am. Compl. ¶ 72; Benito Decl. ¶¶ 12-13; Sobrevilla Decl. ¶ 12. They also allege that they

had to take on the extra work to meet the needs of their community members. See Lawson, 937

F.3d at 955; Second Am. Compl. ¶ 72; Benito Decl. ¶¶ 12-13. Accordingly, the Organizational

Plaintiffs have pleaded an injury-in-fact that confers standing.

       Defendants cite several cases that they argue compel the opposite conclusion, but each

is distinguishable. In Keep Chicago Livable v. City of Chicago, 913 F.3d 618, 625 (7th Cir. 2019),

the court determined than an organization had pleaded a "mere interest in a problem," not an

actual injury.   But it reached that conclusion because the organization alleged only that

"uncertainty" concerning the constitutionality of an ordinance "burden[ed] [its] education and

advocacy mission." Id. at 624. Moreover, the organization framed its claims "in terms of injury to

an individual's constitutional rights," not in terms of "injury to the organization."      Id.   The

Organizational Plaintiffs in this case allege that they suffered injuries distinct from those the

                                                 23
Individual Plaintiffs suffered. (See, e.g., Second Am. Compl. ¶¶ 72, 94, 112.) In addition, they

allege that Defendants' actions increased their workload and forced them to direct time and money

away from some of their normal activities. The Organizational Plaintiffs, therefore, allege more

than an abstract interest in a legal issue. 7 In H.O.P.E., Inc. v. Eden Management, LLC, 128 F.

Supp. 3d 1066 (N.D. Ill. 2015), another case Defendants rely upon, the court noted that an

organization's diversion of resources as an "opportunity cost" of a defendant's alleged

discrimination can confer standing, but determined that the plaintiff could not seek shelter in that

theory because it could not trace its diversion of resources to the defendant. See id. at 1078-79.

As discussed below, the Organizational Plaintiffs do not have a traceability problem. Finally, in

Citizens for Responsibility and Ethics in Washington v. Trump, 276 F. Supp. 3d 174 (S.D.N.Y.

2017), vacated and remanded on other grounds, 939 F.3d 131 (2d Cir. 2019), the court indeed

rejected plaintiff's diversion-of-resources theory of standing and determined that its injuries were

"self-inflicted." Id. at 189-91. But there, the plaintiff "fail[ed] to allege either that Defendant's

actions ha[d] impeded its ability to perform a particular mission-related activity, or that it was

forced to expend resources to counteract and remedy the adverse consequences or harmful

effects of Defendant's conduct." Id. at 190. The Organizational Plaintiffs in this action allege both.

       Next, Defendants argue that the Organizational Plaintiffs do not have standing because

they have failed to show a causal connection between their alleged injuries and "the specific ICE

practices at issue."   (Defs.' Mot. 17-18; see also Defs.' Reply 7; Lujan, 504 U.S. at 560.)

Specifically, Defendants contend that "given the purpose of the [telephone] hotline, any increase

or change in ICE enforcement of immigration laws could result in an increase in calls." (Defs.'

Mot. 18; see also Defs.' Reply 7 (arguing that the Organizational Plaintiffs "do not specify a


       7
               For this reason, Simon v. Eastern Kentucky Welfare Rights Organization, 426 U.S.
26, 40 (1976), Milwaukee Police Association v. Flynn, 863 F.3d 636, 639 (7th Cir. 2017), and
Muro v. Target Corporation, 580 F.3d 485, 491 (7th Cir. 2009)—which Defendants cite for the
proposition that an interest in a legal issue, on its own, is insufficient to confer organizational
standing—likewise do not tip the scales in Defendants' favor.


                                                 24
timeframe for the increased volume of calls they received" resulting from the actions at issue).)

According to Defendants, therefore, the Organizational Plaintiffs' allegations that the challenged

conduct caused their injuries are speculative and conclusory, and the court should not credit them.

The court does not read the Organizational Plaintiffs' allegations as mere speculation that their

injuries are traceable to the practices they challenge. The CEO and Executive Director of ICIRR,

for example, stated in a June 2018 affidavit that "[i]n the last month," when ICE allegedly

conducted the large-scale enforcement action at issue in this case, the hotline received 50 percent

more calls than it did in the previous month, "when no raids were reported." (Benito Decl. ¶ 12;

see also Sobrevilla Decl. ¶¶ 7-9 (stating that the increase in hotline calls began on May 19, 2018).)

In addition, the Organizational Plaintiffs allege that the additional calls were coming from people

who were reporting large-scale ICE enforcement actions or trying to find family members that ICE

had detained. (See Second Am. Compl. ¶ 72.) There may, of course, be other reasons for the

spike in calls—but this would defeat Plaintiffs' claims as unsupported factually, not as a pleading

deficiency.

       Defendants also argue that the Organizational Plaintiffs "affirmatively directed" community

members to call the hotline with information concerning ICE's enforcement actions, and therefore

created "alternative causation" for the increase in calls. (Defs.' Reply 8 (citing archived version

of OCAD website).) But Defendants raised this argument on reply, so it is waived. See Campos

v. Cook Cnty., 932 F.3d 972, 976 n.2 (7th Cir. 2019) ("Parties waive arguments which they

develop for the first time in a reply brief.") Even if Defendants had not waived the argument, it

would make no difference because for purposes of causation, "[w]hat matters is whether the

organizations' activities were undertaken because of the challenged [action], not whether 'they

are voluntarily incurred or not.'" Lawson, 937 F.3d at 956 (quoting Fla. State Conference of

N.A.A.C.P v. Browning, 522 F.3d 1153, 1166 (11th Cir. 2008).) The Organizational Plaintiffs

allege that the challenged conduct "creat[ed] more work for them," and that "is sufficient . . . for

causation." Lawson, 937 F.3d at 956. It is also sufficient "for the redressability element of

                                                 25
standing" because absent the challenged conduct, there would "be less drain on [the

Organizational Plaintiffs'] resources." Id. Finally, as discussed at length above, Plaintiffs seek

injunctive and declaratory relief that does not require "suppressing evidence in immigration court

proceedings" or "enjoining removal proceedings altogether." (See Defs.' Mot. 16.) Accordingly,

Defendants' argument that this court can redress the Organizational Plaintiffs' alleged injuries

only by violating the INA lacks merit. (See id.)

        For the foregoing reasons, the court denies Defendants' motion to dismiss the

Organizational Plaintiffs' claims for lack of standing.

B.      Defendants' Rule 12(b)(6) Motion

        Defendants also move to dismiss Plaintiffs' APA claim under Federal Rule of Civil

Procedure 12(b)(6).     In assessing a motion to dismiss for failure to state a claim under

Rule12(b)(6), a court accepts all well-pleaded facts in a plaintiff's complaint as true and views

them in the light most favorable to the plaintiff. See United States ex rel. Berkowitz v. Automation

Aids, Inc., 896 F.3d 834, 839 (7th Cir. 2018). To survive a motion to dismiss, the complaint must

contain sufficient factual information to "state a claim to relief that is plausible on its face." Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has facial plausibility when "the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged." Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). "Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice." (Id.)

        Defendants argue that Plaintiffs fail to state a claim under the APA because they have not

sufficiently pleaded "final agency action." (See Defs.' Mot. 19 (quoting 5 U.S.C. § 704).) For an

agency action to be final, "two conditions must be satisfied." Bennett v. Spear, 520 U.S. 154, 177

(1997). "First, the action must mark the 'consummation' of the agency's decisionmaking process."

Id. at 177-78 (quoting Chi. & S. Air Lines, Inc. v. Waterman S.S. Corp., 333 U.S. 103, 113 (1948)).

The action "must not be of a merely tentative or interlocutory nature." Bennett, 520 U.S. at 178.

                                                   26
"[S]econd, the action must be one by which 'rights or obligations have been determined,' or from

which 'legal consequences will flow.'"      Id. (quoting Port of Bos. Marine Terminal Ass'n v.

Rederiaktiebolaget Transatlantic, 400 U.S. 62, 71 (1970)); see also, e.g., Dhakal, 895 F.3d at 539

("The core question is whether the agency has completed its decisionmaking process, and

whether the result of that process is one that will directly affect the parties." (quoting Franklin v.

Mass., 505 U.S. 788, 797 (1992)). Courts approach the APA's finality requirement flexibly and

pragmatically. See U.S. Army Corps of Eng'rs v. Hawkes Co., 136 S. Ct. 1807, 1815 (2016);

Dhakal, 895 F.3d at 539.

       Defendants contend, first, that Plaintiffs have not sufficiently pleaded final agency action

because they offer only "amorphous" descriptions of ICE practices and then allege, without

support, that ICE implemented a policy to make warrantless arrests in violation of 8

U.S.C. § 1357(a)(2). (See Defs.' Mot. 20-21 (quoting Bark v. U.S. Forest Serv., 37 F. Supp. 3d

41, 50 (D.D.C. 2014)).) Relatedly, Defendants argue that Plaintiffs are asking the court to

"extrapolate a few individual specific allegations into a generalized conclusion" that ICE

implemented such a policy. (Defs.' Reply 9.) The court understands Defendants to be arguing

that Plaintiffs are making a "generalized complaint about agency behavior"—which cannot give

rise to a cause of action—rather than challenging discrete agency action, which can. Bark, 37 F.

Supp. 3d at 51 (internal quotation marks omitted); see, e.g., Norton v. S. Utah Wilderness Alliance

(SUWA), 542 U.S. 55, 62-63 (2004) (agency actions as defined in the APA are "circumscribed"

and "discrete").

       The court sees Plaintiffs' claim differently and is satisfied that Plaintiffs challenge discrete

agency action. Plaintiffs challenge ICE's alleged policy and practice of failing to comply with a

specific, mandatory, unambiguous statutory provision.         (See Second Am. Compl. ¶¶ 97-98

(alleging that ICE has a "policy and practice of making warrantless arrests without

the . . . individualized flight risk analysis" required by Section 1357(a)(2) of the INA).) Taken as

true and viewed in the light most favorable to Plaintiffs, the allegations permit an inference that

                                                 27
this policy exists—at least in the context of large-scale enforcement actions in the Chicago area—

and that ICE adopted it around May 2018. (See, e.g., id. ¶ 31 (alleging that ICE implemented a

large-scale enforcement action in New York in April 2018, which it called "Operation Keep Safe");

id. ¶ 32 (alleging that the "Chicago phase of 'Operation Keep Safe,'" from which this litigation

arises, began in May 2018 and "bears many of the hallmarks of" the New York phase and similar

enforcement actions in California in 2018); id. ¶ 32 (alleging that "ICE concedes that 106 of the

156" arrests in May 2018 were made without warrants; concedes that about half of the people

arrested "had no criminal records"; and states that it will continue implementing large-scale

enforcement actions that will "inevitably result in additional [warrantless] arrests" (internal

quotation marks omitted)).) The fact that Plaintiffs have not identified a written policy does not

change this conclusion because "agency action need not be in writing to be judicially reviewable

as a final action." Aracely, R. v. Nielsen, 319 F. Supp. 3d 110, 138 (D.D.C. 2018) (citing Venetian

Casino Resort LLC v. Equal Emp't Opportunity Comm'n, 530 F.3d 925, 929, 931 (D.C. Cir. 2008)

(adjudicating challenge to agency's "decision . . . to adopt [an unwritten] policy of disclosing

confidential information without notice")); see also, e.g., R.I.L.-R v. Johnson, 80 F. Supp. 3d 164,

184 (D.D.C. 2015) (court can review an unwritten agency policy).

        Moreover, Plaintiffs challenge ICE's specific application of the alleged policy to the

Individual Plaintiffs and others similarly situated. (See id. ¶¶ 5, 8, 17-21 (alleging that ICE officers

failed to conduct the statutorily required flight-risk analysis in arresting all five Individual Plaintiffs

without warrants); id. ¶ 63 (alleging that the arrests of the Individual Plaintiffs "reflect a pattern of

behavior . . . that [ICE] has openly stated it will continue using"); see also Pls.' Opp. 20 ("Violating

the unambiguous statutory requirements of the INA is a final agency action subject to review

under the APA.").) An agency action is reviewable "to the extent that, specific 'final agency action'

has an actual or immediately threatened effect." Lujan v. Nat'l Wildlife Fed'n, 497 U.S. 871, 894

(1990). Here, Plaintiffs allege that ICE officers acted in a discrete, specific manner when they

conducted warrantless arrests of the Individual Plaintiffs and others similarly situated, and they

                                                   28
allege that those actions harmed them. These allegations sufficiently plead discrete agency

actions. See, e.g., Aracely, R., 319 F. Supp. 3d at 139 (ICE's "rejections of Plaintiffs' parole

requests—purportedly upon consideration of an improper factor"—are agency actions that have

actual or immediately threatened effects); Ramirez v. U.S. Immigration & Customs Enforcement,

310 F. Supp. 3d 7, 21-22 (D.D.C. 2018) (determining that "[t]he placements of [plaintiffs] in ICE

adult detention facilities—purportedly without mandated consideration of less restrictive

placements—are agency actions"); R.I.L.-R, 80 F. Supp. 3d at 184 ("ICE's consideration of an

allegedly impermissible factor in making custody determinations" is "particularized agency action"

reviewable under the APA).

        Because Plaintiffs challenge the adoption of an alleged policy that allows Defendants to

violate a specific statutory provision, as well as specific applications of that policy, their APA claim

is unlike that in Bark, where the court could not discern any specific policy from the record. See

37 F. Supp. 3d at 51. 8 For the same reasons, it is distinguishable from SUWA and Lujan, which

concerned broad programmatic attacks. See SUWA, 542 U.S. at 65-66 (plaintiff asked the court

to "enter [a] general order[] compelling compliance with [a] broad statutory mandate[]":

"continu[ing] to manage [land] . . . in a manner so as not to impair the suitability of such areas for

preservation as wilderness"); Lujan, 497 U.S. at 890 (plaintiff challenged "the entirety of" a "land

withdrawal review program" that encompassed an agency's "operations . . . in reviewing

withdrawal revocation applications," "classif[ying] . . . public lands", and "developing land use



       8
                  Lightfoot v. District of Columbia, 273 F.R.D. 314 (D.D.C. 2011), which Defendants
also cite, see Defs.' Mot. 21, does not concern agency action under the APA. In Lightfoot, former
employees brought a putative class action in which they alleged that the District of Columbia
violated their Due Process rights in terminating their disability benefits. See id. at 316. The court
granted the District's motion to decertify the class. See id. The court determined, among other
things, that in alleging a "wide variety of practices" and calling them "systemic failures," the
plaintiffs failed both to identify the offending "policy or custom" and establish that it was common
to the class. See id. at 326 (internal quotation marks omitted). As already discussed, Plaintiffs in
this case have sufficiently pleaded a specific policy. And the question whether Plaintiffs have
properly brought their case as a class action is not presently before the court.


                                                  29
plans"). Nor are Plaintiffs asking the court to assume that a policy exists based on allegations

"that Defendants took certain action with respect to" only one plaintiff. Pearl River Union Free

Sch. Dist. v. King, 214 F. Supp. 3d 241, 260 (S.D.N.Y. 2016); see Defs.' Mot. 22 (citing same).

Rather, as noted, Plaintiffs allege that ICE applied the policy in five specific cases, and likely in

numerous others. (See Second Am. Compl. ¶¶ 5, 8, 17-21, 32, 63.) 9

       Defendants also contend that Plaintiffs have not pleaded final agency action because,

according to Defendants, ICE officers' "decisions to stop, question, and eventually arrest the

[Individual Plaintiffs] were aspects of the initiation of removal proceedings before an immigration

judge and not the consummation of the administrative decision-making process." (Defs.' Mot. 20;

see also Defs.' Reply 9-10.) This argument, too, lacks force because it improperly merges the

decision to make an arrest with the decision to initiate removal proceedings. In the circumstances

alleged, the decisions are separate. Indeed, Plaintiffs allege that when ICE officers act pursuant

to the challenged policy, they do not yet have a basis to suspect that the arrestees are in fact

removable from the United States.        Viewing the allegations in the light most favorable to

Plaintiffs—and applying the APA's finality requirement pragmatically—Plaintiffs sufficiently plead

that ICE "consummat[ed] [its] decisionmaking process" by making arrests in violation of Section

1357(a)(2) and pursuant to an agency policy. Bennett, 520 U.S. at 177 (quoting Chi. & S. Air

Lines, 333 U.S. at 113.) Likewise, Plaintiffs sufficiently plead that ICE's decisionmaking process

had "legal consequences." Bennett, 520 U.S. at 178 (quoting Rederiaktiebolaget Transatlantic,

400 U.S. at 71). Among other things, Plaintiffs allege that ICE's decisions caused the Individual


       9
               Plaintiffs also argue that they have pleaded agency action in the form of a failure
to act—specifically, ICE's alleged failure to make statutorily required, particularized flight-risk
determinations. (See Pls.' Opp. 20.) "Agency action" under the APA does, indeed, include "failure
to act," 5 U.S.C. § 551(13), and the APA allows a court to "compel agency action unlawfully
withheld or unreasonably delayed," id. § 706(1). But Plaintiffs do not assert a claim under Section
706(1) (see generally Second Am. Compl.); their briefing on this point is undeveloped; and they
argue that ICE's affirmative violation of Section 1357(a)(2)'s "unambiguous statutory
requirements" is the "final agency action" they challenge. (See Pls.' Opp. 20.) The court,
therefore, does not address the viability of Plaintiffs' "failure to act" theory.


                                                 30
Plaintiffs and others similarly situated to lose their freedom. Plaintiffs, therefore, sufficiently plead

final agency action.

        Ample case law supports this conclusion. See, e.g., Arcady R., 319 F. Supp. 3d at 139

(ICE's alleged policy of improperly considering deterrence as a factor in reviewing parole

requests, which ICE purportedly applied to plaintiffs, was a final agency action); Ramirez, 310 F.

Supp. 3d at 22-23 (plaintiffs identified final agency action in alleging that "ICE placed them in adult

detention facilities without considering less restrictive placements as required by" statute); R.I.L.-

R, 80 F. Supp. 3d at 185 ("ICE's consideration of an allegedly impermissible factor in making

custody determinations" had "profound and immediate consequences for Central American

asylum seekers detained as a result," and was a final agency action); cf. Moreno, 213 F. Supp.

3d at 1008-09 (determining that ICE violated Section 706(2)(C) of the APA by issuing detainers

for warrantless arrests without making the required individualized flight-risk determinations under

8 U.S.C. § 1357(a)(2), but parties appear not to have disputed whether plaintiffs pleaded final

agency action).

        In a final push for dismissal, Defendants contend that if the court finds Plaintiffs have

sufficiently pleaded final agency action, "every immigration arrest" would be "collaterally attacked

and litigated in Federal District Court, rather than in Immigration Court and petitions for review in

Circuit Court as provided by Congress." (Defs.' Reply 10 (citing 8 U.S.C. § 1252(a)(5) and § 1252

(b)(9)).) But as already discussed, where, as here, claims raise factual and legal issues that are

remote from the issue of removability, the INA does not channel them into immigration court and

limit review to consideration of final removal orders. Accordingly, the court's conclusion that

Plaintiffs have identified final agency action should have no effect on the INA's jurisdiction-

channeling function. Plaintiffs have pleaded final agency action subject to judicial review, and the

court denies Defendants' Rule 12(b)(6) motion to dismiss Plaintiffs' APA claim.




                                                  31
                                          CONCLUSION

       For the foregoing reasons, the court denies Defendants' Motion to Dismiss Plaintiffs'

Second Amended Complaint Pursuant to Federal Rule of Civil Procedure 12(b)(1) and Federal

Rule of Civil Procedure 12(b)(6) [66]. Defendants are directed to file their answers within 28 days.

                                              ENTER:




Dated: January 24, 2020                       _________________________________________
                                              REBECCA R. PALLMEYER
                                              United States District Judge




                                                32
